Citation Nr: 0101730	
Decision Date: 01/23/01    Archive Date: 01/31/01

DOCKET NO.  99-23 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight



REMAND

The veteran served on active duty from April 1968 to March 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1998 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), that denied the above 
claim.  

Unfortunately, additional development is needed prior to 
appellate disposition of this case.  The veteran has 
requested a hearing before RO personnel on several occasions; 
however, such hearing has not been conducted.  In his 
September 1998 substantive appeal, he requested an RO 
hearing.  A hearing was scheduled for February 1999; however, 
the veteran asked for an extension as he was awaiting 
information from the National Personnel Records Center (NPRC) 
and the National Archives and Records Administration (NARA).  
The hearing was rescheduled for April 1999; however, prior to 
the hearing date, the veteran again requested an extension 
for information from NPRC and NARA.  The hearing was then 
rescheduled for May 1999.  Again, prior to the hearing, the 
veteran requested another extension as he was still awaiting 
a response from NARA.  Rather than reschedule another 
hearing, the RO informed the veteran in June 1999 that it 
would defer a hearing until a response was received from NPRC 
or NARA.  While the veteran subsequently submitted 
operational reports from the Army, the evidence does not show 
that he afforded an RO hearing or that he withdrew his 
request for such hearing.  In order to comply with due 
process considerations, the veteran should be afforded an RO 
hearing, if so desired.  See 38 C.F.R. § 3.103(c) (2000).  

Further, the Board cannot decide, at this point, whether this 
claim should be reopened.  Where a claimant has filed an 
application to reopen a claim and VA has notice of the 
existence of evidence that may be sufficient to reopen the 
claim, VA has a duty to inform the claimant of the necessity 
to submit that evidence to complete his application for 
benefits.  See Graves v. Brown, 8 Vet. App. 522, 525 (1996). 

The claims file shows that the veteran has received VA 
treatment for a psychiatric condition since 1971, but none of 
these records have been obtained.  On examination by Gordon 
L. Smith, M.D. in March 1985, the veteran stated that he was 
treated for psychiatric problems at the VA Medical Center 
(VAMC) in Nashville, Tennessee, in 1971 and 1972.  On 
examination by William J. Kernohan, M.D. in September 1984, 
he also stated that he was treated at the VA hospital several 
times, most recently in 1980.  Accordingly, the RO should 
ensure that all of the veteran's VA treatment records have 
been associated with the claims file.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

The veteran has received extensive private treatment for his 
psychiatric condition, and it is clear that additional 
records exist that have not been obtained.  Although the 
letters which are of record from William J. Kernohan, M.D. 
and A. Mitch Cooper, Ph.D. are helpful, actual treatment 
records would be of more assistance to the Board.  Therefore, 
the RO should attempt to obtain all of the veteran's private 
treatment records.  

The veteran was also awarded Social Security Administration 
(SSA) disability benefits; however, his complete SSA records 
have not been obtained.  The RO should make arrangements to 
obtain these records.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

In addition, the veteran submitted statements in November 
1987, June 1998, and September 1998 in which he describes 
several in-service stressors.  He also described in-service 
stressors on VA examination in April 1998.  In order to 
assure that the evaluation of the claim is fully informed, 
the RO should attempt to verify the veteran's alleged 
stressors.  The veteran has provided some details for the 
alleged stressors, and the RO should also give him an 
opportunity to provide additional details regarding these 
events.  The veteran is advised that this information is 
vitally necessary to obtain supportive evidence of his 
particular stressful events, and if he does not provide 
sufficient details, an adequate search for verifying 
information cannot be conducted.  Based on the statements he 
has submitted, the RO should contact the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia  22150-3197 (formerly 
the Environmental Support Group) for its assistance in 
verifying the reported stressors.  The RO should also inform 
the veteran of the need to submit independent evidence 
verifying his stressors and allow him an appropriate 
opportunity to submit such evidence.

Accordingly, based on the discussion above, the case is 
REMANDED for the following development:

1.  Schedule the veteran for a hearing 
before a hearing officer at the RO.

2.  Request that the veteran provide a 
list of those who have treated him for 
PTSD since his separation from service and 
obtain all records of any treatment 
reported by the veteran that are not 
already in the claims file.  The Board is 
particularly interested in treatment 
received at the VAMC in Nashville, 
Tennessee, since 1971 and in actual 
treatment records, as opposed to 
summaries, from William J. Kernohan, M.D. 
and A. Mitch Cooper, Ph.D.

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision denying 
or granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits, 
including any reports of subsequent 
examinations or treatment.  If these 
records are duplicates of those already on 
file, that fact should be annotated in the 
claims folder.  Any other records should 
be associated with the claims folder.

4.  Advise the veteran to submit more 
specific and any verifying information 
that he can regarding the stressors he 
claims to have experienced in service.  He 
should provide as many details as possible 
of the claimed stressors such as dates, 
places, detailed descriptions of the 
events, and any other identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events at 
the time of their occurrence.  

5.  The RO should send what information 
it has about the veteran's active service 
and reported stressors to the USASCRUR to 
see if any information can be provided to 
confirm or verify the occurrence of the 
veteran's claimed stressors.  

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  The RO must also 
ensure that all development required by 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3 and 4, 
114 Stat. 2096 (to be codified at 38 
U.S.C.A. §§ 5103, 5103A, and 5107) has 
been undertaken.

7.  Thereafter, readjudicate the veteran's 
claim, with consideration of the entire 
record and all applicable laws and 
regulations.  Readjudication of the claim 
must comport with Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), regarding whether 
the evidence submitted is new and material 
so as to allow reopening of the previously 
denied claim according the specific 
criteria set forth under 38 C.F.R. 
§ 3.156(a).

8.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be 
furnished a supplemental statement of the 
case and be given a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 


